Citation Nr: 1047974	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1979 to 
November 1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	A July 2005 Board decision denied the Veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder.  The Veteran was notified of his 
appellate rights, but did not complete an appeal of the 
Board's decision.

2.	Evidence received since the July 2005 Board decision is not 
cumulative of the evidence of record at the time of the July 
2005 denial and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.	The July 2005 Board decision which denied the Veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, claimed as bipolar disorder, is final.  38 U.S.C.A. 
§ 7266 (West 2002).

2.	Evidence received since the July 2005 decision in connection 
with Veteran's claim of entitlement to service connection for 
a psychiatric disorder is new and material and the Veteran's 
claim of service connection is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's application to reopen, as the Board 
has resolved this issue in the Veteran's favor, no purpose would 
be served by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements set 
out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Generally, an unappealed Board denial is final under 38 U.S.C.A. 
§ 7266, and the claim may only be reopened through the receipt of 
'new and material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in April 
2008, and the regulation applicable to his appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2010).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a July 2005 Board decision, the Veteran's claim of service 
connection for a psychiatric disorder was denied on the basis 
that the Veteran's current disorder is not etiologically related 
to his active service, to include in-service treatment for 
anxiety.  The Veteran was notified of his appellate rights, but 
did not complete an appeal of the decision; therefore, the 
Board's July 2005 decision is final.  38 U.S.C.A. § 7266.

Evidence received prior to the July 2005 Board decision included 
service treatment records, VA treatment record and reports, a May 
2003 VA examination report and statements from the Veteran.  
According to the July 2005 decision, the Board denied the 
Veteran's claim for service connection because the evidence of 
record, to include the May 2003 VA examination report, failed to 
establish an etiological link between his current psychiatric 
disorder and his active service, to include in-service treatment.  
The July 2005 Board decision observed that, while the May 2003 VA 
examiner opined that it is less likely as not that the Veteran's 
current psychiatric disorder is related to or caused by his in-
service complaints, there was no competent evidence of record to 
the contrary.

New evidence received since the July 2005 Board decision includes 
statements from the Veteran and his wife, further VA treatment 
records and records concerning a March 1985 motor vehicle 
accident that the Veteran claims he witnessed and caused him 
stress.  Significantly, the Board observes a July 2006 VA 
treatment note, not of record at the time of the July 2005 Board 
denial, notes the Veteran suffers from bipolar disorder resulting 
from a head trauma from a motor vehicle accident that occurred in 
1999, after service.  Further, the Veteran submitted a partial 
accident report detailing a March 1985 motor vehicle accident 
which occurred in Germany during the period of the Veteran's 
active service where he claims he witnessed a car accident and 
helped the injured driver.  

After considering the evidence associated with the record 
following the July 2005 Board denial, the Board concludes that 
the evidence submitted by the Veteran are new and material with 
respect to the issue of service connection for a psychiatric 
disorder.  They were not previously of record at the time of the 
July 2005 Board decision.  They are not cumulative of prior 
records because they provide a possible etiological link between 
a currently diagnosed psychiatric disorder and an event or injury 
in service, namely a motor vehicle accident.  Previously, the 
record contained no such current evidence.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  These records and 
reports, presumed credible, bear substantially upon the specific 
matters under consideration as they relate to an unestablished 
fact necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  Consequently, the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claim of 
service connection for a psychiatric disorder, originally claimed 
as bipolar disorder.  However, for the reasons discussed below, 
additional development is necessary before the Board can render a 
decision on the merits.

In his claim for benefits, the Veteran sought service connection 
for an anxiety disorder, asserting he was treated for this 
condition during his period of active service.  In addition, the 
Board observes the Veteran submitted a March 2010 letter from VA 
indicating he has been recommended for the Behavioral Health PTSD 
team for counseling.  Subsequent statements submitted by the 
Veteran and his wife suggest the Veteran is also seeking service 
connection for PTSD.  For example, a May 2009 statement by the 
Veteran outlines what appears to be a series of stressors leading 
to the development of PTSD. In addition, a February 2010 
statement by the Veteran's wife discusses in-service situations 
which caused the Veteran to have "posttraumatic stress."

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted 
that the Board should consider alternative current conditions 
within the scope of the filed claim.  The Board has preliminarily 
reviewed the case at hand and finds that Clemons is applicable in 
the instant case.  As indicated under Clemons, the alternate 
diagnoses of anxiety disorder and PTSD should be considered as 
part of the underlying claim.  To date, however, the RO has not 
adjudicated the Veteran's claim so broadly as to incorporate PTSD 
and anxiety.  Initially, the RO has also not provided adequate 
notification addressing what is needed for a claim incorporating 
such diagnoses.  This is significant because the statutory and 
regulatory provisions addressing PTSD claims, as contained in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different 
from the provisions addressing other service connection claims.  
See generally 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective 
action, as well as further adjudication, is thus needed.  
38 C.F.R. §§ 3.159(b), 19.9.

In addition, as noted above, the Veteran has identified a number 
of stressors potentially leading the development of PTSD.  See, 
e.g., May 2009 substantive appeal.  However, no attempts have 
been made to verify the Veteran's claimed stressors.  With 
respect to stressor verification, in addition to other 
development deemed necessary, the Board finds that the Veteran's 
complete Official Military Personnel File (OMPF), including basic 
and extended service personnel records, administrative remarks, 
disciplinary actions against the Veteran, evaluations and orders, 
may be helpful in attempting to corroborate his claimed 
stressors.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Send the Veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a claim of service connection 
for an anxiety disorder and PTSD.

2.	Request the Veteran complete VA Form 21-
0781, Statement in Support of Claim for 
Service Connection for Post-Traumatic 
Stress Disorder (PTSD).

3.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
Veteran's entire Official Military 
Personnel File (OMPF), including basic and 
extended service personnel records, 
administrative remarks, disciplinary 
actions against the Veteran, evaluations 
and orders.  Efforts to obtain the 
foregoing records must continue until it 
is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

4.	Obtain any outstanding VA records related 
to the Veteran's psychiatric treatment.  
Efforts to obtain these records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified and this should 
be documented for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2010).

5.	Conduct any appropriate additional 
development regarding verification of the 
Veteran's claimed PTSD stressors.

6.	Following completion of the above, 
schedule the Veteran for a VA examination 
to ascertain the nature and etiology of 
any current acquired psychiatric disorder.  
In regard to the Veteran's claim of PTSD, 
the RO should provide a list of any 
stressor(s) which the RO has verified 
including the motor vehicle accident the 
Veteran claims to have witnessed in 1985.  
The claims file, including this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
All appropriate tests and studies should 
be conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
Veteran has any current acquired 
psychiatric disorder, and provide a 
current diagnosis.  The examiner is 
requested to then address the following:

a.	If a current diagnosis of PTSD is 
rendered, the examiner is requested 
to identify whether the stressors 
detailed in the record and verified 
by the RO serves as the basis for 
that diagnosis, or whether the 
currently manifested PTSD is related 
to other non-service or non-verified 
events specified in the examination 
report.  In determining whether the 
Veteran has PTSD due to an in-service 
stressor, the examiner is hereby 
notified that only the verified 
history may be relied upon.

b.	If a current diagnosis of an acquired 
psychiatric disorder other than PTSD 
is rendered, the examiner is 
requested to opine as to whether it 
is more likely as not (greater than a 
50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
acquired psychiatric disorder is 
etiologically related to the 
Veteran's active military service, to 
include witnessing an in-service 
motor vehicle accident.  

A detailed rationale should be provided 
for all opinions, including a discussion 
of the evidence used to reach the 
requested opinions.  If any requested 
opinion cannot be provided without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

7.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


